                  UNITED STATES DISTRICT COURT FOR THE
                    MIDDLE DISTRICT OF PENNSYLVANIA

WALTER MERCED-NIEVES,                    :       3:17-cv-1412
                                         :
               Petitioner                :
                                         :
        vs.                              :       Hon. John E. Jones III
                                         :
WALTER J. BALTAZAR,                      :
                                         :
               Respondent                :

                                 MEMORANDUM

                                    April 9, 2019

   I.         Background

        Petitioner, Walter Merced-Nieves, an inmate currently confined in the

Canaan United States Penitentiary, Waymart, Pennsylvania, filed the above

captioned petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc.

1.) Petitioner challenges his sentence from a 1998 conviction imposed by the

United States District Court for the District of Puerto Rico in United States v.

Merced-Nieves, No. 3:97-cr-00072-DRD-7 (D. P.R. (San Juan)).

        Merced-Nieves, along with others, was involved in a multi-kilogram drug

conspiracy involving heroin, cocaine, cocaine base, and marijuana from August

1990 through April 1997. Id. The conspiracy involved purchasing various drugs

at wholesale prices; then cutting, cooking, and repackaging the drugs; reselling

them at various drug points; and providing protection during these activities. Id.

                                             1
As part of the conspiracy, carjackings were committed – with the cars used for

drive-by shootings of rival drug-trafficking organizations. Id.

      On July 15, 1998, Petitioner was found guilty in the District of Puerto Rico

on the following counts: 1) conspiracy to distribute in excess of five kilograms of

heroin, in excess of five kilograms of cocaine, in excess of five kilograms of a

cocaine base, and in excess of 100 kilograms of marijuana pursuant to 21 U.S.C. §

846; and 2) possession of a firearm in relation to a drug trafficking crime pursuant

to 18 U.S.C. § 924(c)(1), and aiding and abetting pursuant to 18 U.S.C. § 2. Id.

On December 11, 1998, he was sentenced to life for drug trafficking and to a

consecutive five-year sentence for possession of a firearm in relation to drug

trafficking. Id.

      In addition to his federal conviction and sentence, Merced-Nieves was

convicted of two counts of murder, two counts of attempted murder, and

possession of firearms used to commit murder under Puerto Rico law. (Doc. 1,

petition at 56). He received concurrent sentences on the Puerto Rico

Commonwealth charges, for a total of 99 years imprisonment. Id.

      On October 17, 2000, the United States Court of Appeals for the First

Circuit upheld Merced-Nieves’ convictions, and certiorari was denied on June 25,

2001. U.S. v. Merced-Nieves, 248 F.3d 1128, cert. denied,533 U.S. 931 (2001).




                                          2
      On August 12, 2002, Petitioner filed a motion to vacate sentence pursuant to

28 U.S.C. § 2255. Merced-Nieves v. United States, No. 3:02-CV-02208 (D. P.R.).

Petitioner raised allegations that his sentence violated his Fifth Amendment right to

due process and his Sixth Amendment rights to a jury determination of guilt

beyond a reasonable doubt and his right to effective assistance of counsel. Id.

Specifically, Petitioner alleged ineffective assistance for failure of counsel to raise

the issue at both the sentencing hearing and direct appeal levels that the maximum

sentence was limited to the statutory maximum penalty for a conspiracy to

distribute marijuana. Id. Additionally, Petitioner challenged his conviction based

upon Apprendi v. New Jersey, 530 U.S. 466 (2000), asserting that the jury was

required to specifically determine the types and quantities of drugs to the extent

that these facts increased his sentence. Id.

      By Order dated June 3, 2003, Petitioner’s 2255 motion was denied. Merced-

Nieves v. United States, No. 3:02-CV-02208 (D. P.R.). The Court, in approving

and adopting the February 25, 2003 Report and Recommendation of the Magistrate

Judge, found the evidence at trial overwhelmingly established his involvement in a

large scale drug-trafficking conspiracy in which he participated, with the quantities

of the narcotics being in excess of what was alleged in the indictment – amounts in

excess of five kilograms of heroin, five kilograms of cocaine, five kilograms of

cocaine base, and 100 kilograms of marijuana. Id.


                                           3
      With respect to Apprendi, the sentencing court observed that the Supreme

Court in Apprendi had held that facts, other than the fact of a prior conviction,

which increased the penalty for a crime beyond the prescribed statutory maximum

must be submitted to a jury and proved beyond a reasonable doubt. Id. Because

the statutory range for Merced-Nieves’ drug trafficking conviction was ten years to

life, and he had received a life sentence, the sentencing court found there was no

Apprendi violation. Id. The Court further noted that, with the evidence at trial

overwhelmingly establishing that the drug quantities far exceeded the minimum

requirements, if there was any error, it was harmless. Id.

      On August 9, 2012, Merced-Nieves filed a second motion to vacate, set

aside or correct sentence pursuant to 28 U.S.S. § 2255. See Merced-Nieves v.

United States, No. 3:12-CV-1652 (D. P.R.). The sole issue raised was ineffective

assistance of counsel during plea negotiations, prior to trial. Id. By Order dated

November 25, 2013, the Court dismissed the second motion for lack of

jurisdiction, for Petitioner’s failure to seek or obtain the requisite authorization

from the Court of Appeals to file a successive § 2255 motion. Id.

      On August 10, 2017, Petitioner filed the instant § 2241 habeas petition with

this Court. (Doc. 1). He raises the following two issues: (1) that his maximum

sentence should have been five years under § 841(b)(1)(C) under Apprendi, and (2)

his federal convictions violate the Double Jeopardy clause because they relied on


                                            4
the same evidence underlying his Puerto Rico convictions for drug conspiracy and

murder. Id.

         On June 29, 2018, Petitioner filed a motion, requesting permission from the

United States Court of Appeals for the First Circuit, to file a second or successive

petition, through which he would challenge his drugs and firearms convictions

pursuant to Puerto Rico v. Sánchez Valle, 136 S. Ct. 1863 (2016), Dean v. United

States, 137 S. Ct. 1170 (2017), and other specified decisions. See Merced-Nieves

v. United States, No. 18-1625 (1st Cir. 2018). By judgment dated August 3, 2018,

the First Circuit denied Petitioner’s application, holding that “with his cursory

filing, petitioner has failed to make the prima facie showing necessary to garner

relief. See Evans-Garcia v. United States, 744 F.3d 235, 237 (1st Cir. 2014)

(required prima facie showing is “a sufficient showing of possible merit to warrant

a fuller exploration by the district court”).” Id.

   II.      DISCUSSION

         It is well settled that a federal criminal defendant’s conviction and sentence

are subject to collateral attack in a proceeding before the sentencing court pursuant

to 28 U.S.C. § 2255. See, e.g., United States v. Addonizio, 442 U.S. 178, 179

(1979). Indeed, to challenge the validity of a sentence, a federal prisoner must file

a § 2255 motion in the sentencing court, “a court already familiar with the facts of

the case.” See Russell v. Martinez, 325 F. App’x 45, 47 (3d Cir. 2009) (“a section


                                             5
2255 motion filed in the sentencing court is the presumptive means for a federal

prisoner to challenge the validity of a conviction or sentence.”); Boumediene v.

Bush, 553 U.S. 723, 774-75 (2008); see also Swain v. Pressley, 430 U.S. 372, 378

(1977) (“[Section] 2255 created a new postconviction remedy in the sentencing

court and provided that a habeas corpus petition may not be entertained

elsewhere.”); Brown v. Mendez, 167 F. Supp. 2d 723, 726 (M.D. Pa. 2001) (“As a

general rule, a § 2255 motion ‘supersedes habeas corpus and provides the

exclusive remedy’ to one in custody pursuant to a federal court conviction.”)

(quoting Strollo v. Alldredge, 463 F.2d 1194, 1195 (3d Cir. 1972) (per curiam)).

      Conversely, a federal prisoner may challenge the execution of his sentence,

such as a claim concerning the denial or revocation of parole, or the loss of good-

time credits, by filing a § 2241 petition in the district court for the federal judicial

district where the prisoner is in custody. See 28 U.S.C. § 2241(a); Rumsfeld v.

Padilla, 542 U.S. 426, 443–44 (2004); Coady v. Vaughn, 251 F.3d 480, 485 (3d

Cir. 2001). However, if a petitioner shows “that a § 2255 motion ‘is inadequate or

ineffective to test the legality of his detention,’ . . . [he may] resort to § 2241 to

challenge the validity of the conviction or sentence.” Brown, 167 F. Supp. 2d at

726; see also 28 U.S.C. § 2255(e); Litterio v. Parker, 369 F.2d 395, 395 (3d Cir.

1966) (per curiam) (“It is firmly established that the remedy available to a federal




                                            6
prisoner under 2255 is exclusive in the absence of a showing that such remedy ‘is

inadequate or ineffective to test the legality of [the prisoner’s] detention.’”).

      A motion under § 2255 is “‘inadequate or ineffective’” only where it is

established “‘that some limitation of scope or procedure would prevent a Section

2255 proceeding from affording the prisoner a full hearing and adjudication of his

claim of wrongful detention.’” Application of Galante, 437 F.2d 1165, 1165 (3d

Cir. 1971) (per curiam) (quoting United States ex rel. Leguillou v. Davis, 212 F.2d

681, 684 (3d Cir. 1954)). Specifically, the Third Circuit has “applied the safety

valve where an intervening and retroactive change in law had decriminalized the

petitioner’s underlying conduct, but he had no prior opportunity to challenge his

conviction and could not satisfy the stringent standard for filing a second or

successive § 2255 motion.” Long v. Fairton, 611 F. App’x 53, 55 (3d Cir. 2015)

(citations omitted); see In re Dorsainvil, 119 F.3d 245, 251-52 (3d Cir. 1997)).

This “safety-valve” clause is to be strictly construed. Dorsainvil, 119 F.3d at 251;

Russell, 325 F. App’x at 47 (the safety valve “is extremely narrow and has been

held to apply in unusual situations, such as those in which a prisoner has had no

prior opportunity to challenge his conviction for a crime later deemed to be non-

criminal by an intervening change in law.”). The burden is on the habeas

petitioner to demonstrate inadequacy or ineffectiveness. See In re Dorsainvil, 119

F.3d at 251-52; Dusenbery v. Oddo, Civ. No. 17-2402, 2018 WL 372164, at *3


                                            7
(M.D. Pa. Jan. 11, 2018) (citing Application of Galante, 437 F.2d 1164, 1165 (3d

Cir. 1971). “Critically, § 2255 is not inadequate or ineffective merely because the

petitioner cannot satisfy § 2255’s timeliness or other gatekeeping requirements.”

Long, 611 F. App’x at 55; see Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir.

1988), cert. denied, 488 U.S. 982 (1988) (providing that prior unsuccessful § 2255

motions filed in the sentencing court are insufficient in and of themselves to show

that the motion remedy is inadequate or ineffective); Litterio, 369 F.2d at 396. “It

is the inefficacy of the remedy, not a personal inability to utilize it, that is

determinative. . . .” Garris v. Lindsay, 794 F.2d 722, 727 (D.C. Cir. 1986), cert.

denied, 479 U.S. 993 (1986). If a petitioner improperly challenges a federal

conviction or sentence under § 2241, the petition must be dismissed for lack of

jurisdiction. Application of Galante, 437 F.2d at 1165.

       However, as recognized in Dorsainvil, a federal prisoner can pursue relief

under § 2241 only where a subsequent statutory interpretation reveals that the

prisoner’s conduct is not criminal, so, as to avoid a complete miscarriage of justice.

Dorsainvil, 119 F.3d at 251; see also Okereke v. United States, 307 F.3d 117, 120-

21 (3d Cir. 2002) (holding § 2241 may not be used to raise an Apprendi v. New

Jersey, 530 U.S. 466 (2000) claim that is barred by the procedural limitations

imposed by the AEDPA); Kinder v. Purdy, 222 F.3d 209, 213-14 (5th Cir. 2000)

(concluding § 2241 may not be used to challenge a determination that the prisoner


                                             8
was a career offender under U.S.S.G. § 4B1.1 where subsequent statutory

interpretation revealed that the conduct at issue could not support a finding that the

prisoner was a career offender); Brown v. Mendez, 167 F. Supp. 2d 723, 726-27

(M.D. Pa. 2001). “Section 2241 is not available for intervening changes in the

sentencing law,” such as arguments based on Apprendi.” United State v. Kenney,

391 F. App’x 169, 172 (3d Cir. 2010). Sentencing claims “[do] not fall within the

purview of the savings clause.” Adderly v. Zickefoose, 459 F. App’x 73, 2012 WL

252416, at *2 (3d Cir. 2012); Pearson v. Warden Canaan USP, 685 F. App’x 93,

96 (3d Cir. 2017) (“§ 2241 is not available for an intervening change in the

sentencing laws.”).

      Here, Petitioner challenges the imposition of his sentence, not its execution.

Therefore, to proceed under § 2241, he must demonstrate that a § 2255 motion “is

inadequate or ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e).

Petitioner has not met this burden. Indeed, his claims do not fall within the

purview of the savings clause, as he has not demonstrated that an intervening

change in the law made his underlying conviction non-criminal and that he had no

prior opportunity to challenge his conviction and could not satisfy the stringent

standard for filing a second or successive § 2255 motion. He also has not shown

that other extraordinary circumstances warrant relief.




                                          9
      To date, the First Circuit Court of Appeals has already denied Petitioner an

opportunity to file a second or successive petition § 2255 motion with the

sentencing court based on similar challenges to his conviction and sentence. The

denial of such application does not, however, render § 2255 inadequate or

ineffective to address his claims. Thus, Petitioner may not raise his unsuccessful

challenges to his conviction and sentence by way of § 2241.

      Moreover, to the extent Merced-Nieves asserts that the statutory maximum

sentence for his drug conspiracy was five years, his claim is without merit. In

accordance with the quantities of drugs Petitioner was found to have conspired to

distribute, Title 21 U.S.C. § 841(b)(1)(A)(i), (ii) dictates a term of imprisonment of

not less than 10 years or more than life. Id.

      Finally, Petitioner claims that his conviction is unconstitutional in light of

Puerto Rico v. Sánchez–Valle, ––– U.S. ––––, 136 S.Ct. 1863, 1869–1877, 195

L.Ed.2d 179 (2016),

      In Sánchez Valle, “the Supreme Court took pains to acknowledge the

‘distinctive, indeed exceptional, status as a self-governing Commonwealth’ that

Puerto Rico occupies today, ... the issue presented in that case—whether Puerto

Rico and the United States are different sovereigns for purposes of the dual-

sovereignty doctrine—compelled the Court to look .... to the distant past to

ascertain ‘the ‘ultimate source’ of Puerto Rico’s prosecutorial power.’” United


                                          10
States v. Maldonado–Burgos, 844 F.3d 339, 344–45 (1st Cir. 2016) (quoting

Sánchez–Valle, 136 S.Ct. at 1874.)

      The Supreme Court held that for purposes of the Double Jeopardy Clause,

the Puerto Rico and United States governments constitute a single sovereign, in as

much as the former’s power to prosecute derives from the latter’s. Thus, the

Commonwealth’s prosecution, conviction, and sentence of an individual bars his

subsequent prosecution by federal authorities for the same conduct under

equivalent criminal law. See United States v. Colón, No. 15–396 (GAG), 213

F.Supp.3d 297, 297–98, 2016 WL 5793727, at *1 (D.P.R. Oct. 4, 2016).

      If an entity’s authority to enact and enforce criminal law ultimately
      comes from Congress, then it cannot follow a federal prosecution
      with its own. That is true of Puerto Rico, because Congress
      authorized and approved its Constitution, from which prosecutorial
      power now flows. So, the Double Jeopardy Clause bars both Puerto
      Rico and the United States from prosecuting a single person for the
      same conduct under equivalent criminal laws.

Sánchez–Valle, 136 S.Ct. at 1877.

      Petitioner requests habeas relief in light of the “new recognized right” in

Sánchez–Valle. The Supreme Court did not expressly declare its ruling would

apply retroactively. See Tyler v. Cain, 533 U.S. 656, 668 (2001) (O’Connor, J.,

concurring) (noting that a rule has been made retroactive by the Supreme Court if

the Court expressly declares it retroactive or issues multiple holdings that

“logically dictate ... retroactivity”). With certain narrow exceptions, federal courts


                                          11
are prohibited from granting habeas petitioners relief based on “new” rules of

constitutional law established after their convictions become final. Teague v.

Lane, 489 U.S. 288, 310 (1989); Bradshaw v. Stumpf, 545 U.S. 175, 190 (2005).

      Sánchez–Valle’s prospective impact on the prosecution of crimes in Puerto

Rico is uncontested. However, “absent an express declaration, or a logical hint

from the Supreme Court, this Court cannot pronounce its retroactivity.” Santana-

Rios v. United States, 235 F. Supp. 3d 386, 388 (D. P. R. 2017). Sánchez–Valle

was decided by the United States Supreme Court on June 9, 2016, eighteen years

after Petitioner’s sentencing. As such, Sánchez–Valle does not currently apply to

Petitioner’s conviction. Thus, the Court will dismiss Petitioner’s petition for a writ

of habeas corpus for lack of jurisdiction.

   III.   CONCLUSION

      “The remedy afforded under § 2241 is not an additional, alternative, or

supplemental remedy to that prescribed under § 2255.” Oddo, 2018 WL 372164,

at *4. Accordingly, because there is no basis for a determination that § 2255 is

inadequate or ineffective, the § 2241 petition will be dismissed without prejudice

for lack of jurisdiction. Because Petitioner is not detained pursuant to a process

issued by a state court and the petition is not brought pursuant to § 2255, no action

by this Court with respect to a certificate of appealability is necessary.

      An appropriate Order will enter.


                                             12
